IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-30120
                         USDC No. 00-CV-1826-B


VINCENT MARK CASTILLO,

                                           Plaintiff-Appellant,

versus

STATE OF LOUISIANA; ET AL.,

                                           Defendants,

GLEN JAMBON, Colonel, Deputy Administrator;
RONALD GURBA, Lieutenant, Special Investigative Unit;
KEVIN THERIOT, Lieutenant, Special Investigative Unit;
RAYMOND BAUM, Lieutenant, Watch Commander; GARY COOK,
Deputy; ROBERT SAMAN, Lieutenant, Food Service;
BETTY HRON, RN, Medical Administrator; KENNETH DAVIS,
Licensed Practical Nurse, Nursing Administrator;
JUANITA PAYTON, Nurse; DEPUTY FINITI; DEPUTY WILSON;
DEPUTY MORRIS; DEPUTY MANN; DEPUTY LEWIS; DEPUTY SIMMONS;
DEPUTY BUSEY; DEPUTY SIGGSWORTH; DEPUTY MUMPHRY; S. INGLE,
Sergeant; UNIDENTIFIED PARTY; ET AL,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       --------------------
                          October 4, 2002

Before HIGGINBOTHAM, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:*

     Vincent Mark Castillo attempts to appeal in a civil rights

action filed pursuant to 42 U.S.C. § 1983.       Castillo's case was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30120
                                -2-

heard by a magistrate judge, who orally announced his reasons for

recommending that the case be dismissed and subsequently entered

a written report and recommendation.   Castillo filed a notice of

appeal after the magistrate judge issued his recommendation but

before a final judgment has been entered by the district court.

Because Castillo has not appealed from a final judgment, we lack

appellate jurisdiction.   See United States v. Cooper, 135 F.3d

960, 961 (5th Cir. 1998)("[A] magistrate judge's report is not an

appealable judgment."); see also Trufuant v. Autocon, Inc.,

729 F.2d 308, 309 (5th Cir. 1984).

     The appeal is DISMISSED.